Citation Nr: 0018243	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

The veteran, his daughter, his son, and [redacted]


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant is the custodian of the veteran, who served on 
active duty from November 1952 to October 1954.  The veteran 
has been rated as incompetent by the Department of Veterans 
Affairs (VA) since July 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the New 
Orleans, Louisiana, regional office (RO) of the VA, which 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for the residuals of a 
head injury since a March 1993 rating decision.  The claim 
was deemed to have been reopened by a VA hearing officer 
following a January 1996 RO hearing on appeal.  However, 
after review of the claim on the merits, it remained denied.  
In this regard, the Board must make a preliminary independent 
determination as to this matter.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Accordingly, the issue of whether new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for the residuals of a 
head injury will be addressed herein.  

The case was previously before the Board in September 1998, 
but it was determined that additional evidentiary development 
was required, and the case was remanded to the RO so that 
this evidence could be obtained.  Now, the requested 
development has been completed, and the case has been 
returned to the Board for further review.  

The testimony of the appellant, the veteran, and the other 
witnesses at the two hearings and the statements submitted in 
support of the appellant's claim indicate their belief that 
the veteran's current disability may be the result of the 
meningitis for which he was treated during service.  The 
Board notes that entitlement to service connection for the 
residuals of acute meningitis was denied in an October 1977 
Board decision.  The issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
entitlement to service connection for meningitis has not been 
considered by the RO, and is not on appeal.  As this issue is 
not inextricably intertwined with the issue of entitlement to 
service connection for the residuals of a head injury, it is 
referred to the RO for consideration.  Similarly, the 
veteran's representative raised the issue of entitlement to 
service connection for post-traumatic stress disorder at the 
January 1998 hearing.  This issue has not been addressed by 
the RO, and is referred for their consideration.  


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
head injury was denied in a March 1993 rating decision; the 
veteran did not submit a substantive appeal for this 
decision.  

2.  The evidence submitted by the veteran since March 1993 
includes a statement and testimony from a witness that has 
not previously been considered, and which bears directly and 
substantially upon the specific matter under consideration.  

3.  The appellant has not submitted competent medical 
evidence of a nexus between the veteran's fall and head 
injury in active service, and his current disability.  



CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied the veteran's 
claim for entitlement to service connection for the residuals 
of a head injury is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 20.200 (1999). 

2.  The evidence submitted by the veteran since March 1993 is 
new and material; his claim for entitlement to service 
connection for the residuals of a head injury is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim for entitlement to service connection 
for the residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran sustained a head 
injury in service, and that this injury resulted in a chronic 
disability manifested by headaches, forgetfulness, and 
blackouts.  A witness has testified that he saw the veteran 
slip, fall, and strike his head on a footlocker.  The 
appellant and the veteran have indicated that his fall 
occurred immediately prior to or during the veteran's 
hospitalization for meningitis in service.  They also 
attribute a 1992 subdural hematoma and its residuals to the 
injury in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

The record shows that entitlement to service connection for 
the residuals of a hematoma was denied in a March 1993 rating 
decision.  The veteran submitted a Notice of Disagreement 
with this decision in March 1993, and a Statement of the Case 
was issued in July 1993.  However, the veteran did not submit 
a Substantive Appeal of this issue.  An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  Therefore, as the 
veteran did not appeal the March 1993 rating decision, it is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

As previously indicated, the record shows that the veteran's 
claim was deemed to be reopened by a VA hearing officer 
following a January 1996 hearing at the RO, but after review 
of the claim on the merits, it remained denied.  In the 
September 1998 remand, the Board agreed without further 
analysis with the determination of the RO that new and 
material evidence had been presented to reopen the veteran's 
claim, and that a de novo review was required.  However, the 
Court has held in Butler v. Brown, 9 Vet. App. 167 (1996) 
that the determination of whether new and material evidence 
has been presented is a mandatory jurisdictional requirement 
under 38 U.S.C.A. § 5108 that must be decided prior to 
addressing the merits of the claim.  The Board notes that a 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  Therefore, the Board 
must now make a formal determination as to whether or not new 
and material evidence has been presented to reopen the 
veteran's claim before moving to the second part of the 
analysis and determining whether or not the veteran's claim 
is well grounded. 

The evidence considered by the March 1993 rating decision 
included the veteran's service medical records, VA 
examinations conducted in March 1961, September 1965, 
September 1966, February 1968, November 1970, September 1971, 
January 1982, and January 1983.  In addition, VA treatment 
records from 1992 were considered, as were private medical 
records from May 1971 and October 1981.  The decision noted 
that the veteran had undergone surgery for left subdural 
hematoma in April 1992, and that he claimed this was the 
result of a 1952 fall in service during hospitalization for 
meningitis.  The decision noted that the service medical 
records did not reflect the fall, and that there was no 
indication of record that the hematoma in 1992 resulted from 
trauma in service in 1952.  The decision found that there was 
no evidence of a fall or head injury in service, and no 
evidence to indicate the hematoma was caused by a trauma 40 
years ago.  

The additional evidence submitted by the veteran since March 
1993 includes an August 1995 statement from [redacted].  Mr. 
[redacted] said that he witnessed the veteran fall while stationed 
at Fort Rucker, Alabama.  The veteran had just left the 
shower area when he fell and struck his head on a foot 
locker.  He had been hospitalized for about a week following 
this incident.  Mr. [redacted] indicated that sometime after the 
veteran returned to duty, he recalled him saying that he 
continued to have headaches as a result of the fall.  

At a January 1996 hearing before a hearing officer at the RO, 
Mr. [redacted] testified as to essentially the same information 
that had been contained in his August 1995 statement.  He 
said that he saw the veteran slip and fall as he left the 
shower area, and that he struck his head on a footlocker.  
The veteran had been knocked unconscious.  After the veteran 
returned from the hospital, Mr. [redacted] said that he complained 
of additional headaches.  The veteran's son testified that 
the veteran had experienced blackouts, forgetfulness, and 
headaches his entire life.  See Transcript.  

The Board believes that the statement and the testimony from 
Mr. [redacted] constitute evidence that is both new and material.  
It is new because evidence that purports to show that the 
veteran sustained an injury to his head during active service 
has not been previously considered.  It is material because 
this evidence bears directly and substantially on the matter 
at hand, which is whether or not the veteran sustained a head 
injury in service that caused his 1992 hematoma.  Therefore, 
as this evidence is new and material, the veteran's claim is 
reopened.  

Since the Board has determined that the veteran has submitted 
new and material evidence to reopen his claim for entitlement 
to service connection for the residuals of a head injury, it 
will now turn to the second part of the analysis, which is 
addressing whether or not the veteran has submitted evidence 
of a well grounded claim.  Elkins v. West, 12 Vet. App. 209 
(1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records is negative for 
evidence of a head injury.  December 1952 records show that 
the veteran was admitted to the hospital with symptoms that 
included headaches and confusion.  The diagnosis was acute 
meningitis.  A history of a head injury was not noted.  The 
October 1954 discharge examination indicates that the 
examination of the veteran's head and the neurologic 
examination were both normal.  A history of a head injury was 
not noted, and no defects were found. 

The post-service medical records include VA examination 
reports dated March 1961, September 1965, September 1966, 
February 1968, November 1970, September 1971, January 1982, 
and January 1983.  Some of these reports include complaints 
of headaches, dizziness, and weakness.  However, the veteran 
did not report a history of a head injury on any of these 
examinations, and none of these reports contain a diagnosis 
of a chronic disability as a result of a head injury.  

Private medical records from May 1971 indicate that the 
veteran complained of several symptoms, including severe 
headaches.  A history of a head injury was not noted, and 
there was no diagnosis of a residual of a head injury.  

VA treatment records dated from 1972 to 1992 are contained in 
the claims folder.  Hospital records from November 1972 to 
December 1972 reveal that the veteran was admitted with 
complaints that included headaches and general weakness, as 
well as fatigue and falling spells.  However, a history of a 
head trauma during service was not noted.  The diagnoses 
included essential hypertension, and chronic anxiety 
neurosis.  April 1981 records show a history of what the 
veteran called falling out, which was a weak feeling without 
loss of consciousness.  There was no history of a head injury 
indicated, and the diagnoses were hypertension, and anxiety 
reaction.  The remainder of these records show that the 
veteran made similar complaints on a few other occasions, but 
are completely negative for either a history of a head 
injury, or a diagnosis relating the veteran's symptoms to a 
head injury.  

An October 1981 letter from a private social worker notes 
that the veteran had been having headaches since his 
meningitis during service.  This letter was negative for 
mention of a head injury.  

VA hospital records from April 1992 reveal that the veteran 
was admitted through the emergency room after he was found 
staring without talking the previous week.  The veteran had 
been on a bus trip in route to Los Angeles at the time of 
this spell.  He slept for the remainder of his trip, but 
after arrival he continued to complain of a headache that 
could not be relieved.  He was also noted to be very sleepy, 
have little activity, and to walk with his foot dragging 
behind him.  On the day prior to admission, the veteran had 
gone to a store one block away, but had forgotten how to get 
home.  A history of a recent or remote head injury was not 
noted.  The veteran denied loss of consciousness, falls, and 
any trauma.  Following examination, the discharge diagnoses 
included left subdural hematoma and hypertension.  An 
evacuation of the blood from the hematoma was planned as soon 
as a transfer to a different VA facility was possible.  

Additional VA treatment records from 1992 to 1993 show that 
the veteran continued to be followed for the residuals of his 
subdural hematoma.  June 1992 records show that the veteran 
had sustained a fall in Los Angeles, been found to have left 
chronic subdural hematoma, and that he had undergone surgery 
for this disability.  August 1992 records indicate that the 
veteran was status post craniotomy for a subdural hematoma.  
January 1993 records also note a history of a subdural 
hematoma.  June 1993 records reflect that the veteran 
sustained a head injury with subdural hematoma that had been 
evacuated in California.  He was noted to have mental status 
change since that time.  However, none of these records note 
a history of a head injury during active service.  

The veteran was afforded a VA examination to determine 
whether or not he was entitled to aid and attendance in 
February 1994.  He complained of left temporal occipital 
headaches occurring daily for many years, which were relieved 
with medication.  A history of a head injury was not noted.  
The assessment included status post craniectomy due to left 
subdural hematoma in 1992, with left hemiparesis and poor 
memory.  

The veteran underwent a VA neurologic examination in March 
1994.  He was a poor historian, but a review of the claims 
folder revealed that the veteran had a subdural hematoma 
while visiting California, which was evacuated in April 1992.  
A history of a head trauma was not noted.  He continued to 
have complaints of headaches and memory loss.  The final 
impression was status post subdural hematoma evacuation, with 
current left-sided weakness, memory impairment, and 
disorientation, and some change in personality.  

An unfavorable June 1994 decision of the Social Security 
Administration (SSA) is included in the record.  This 
decision indicated that the veteran had not been engaged in 
substantial employment since 1970, but that he was not under 
a disability during the period in question, which was from 
1982 to 1987.  The decision noted that it was entirely 
possible the veteran was currently under a disability due to 
an April 1992 subdural hematoma.  A history of a head injury 
was not noted.  

As noted earlier, Mr. [redacted] indicated in his August 1995 
written statement that he had witnessed the veteran fall and 
strike his head while they were stationed at Fort Rucker, 
Alabama.  The veteran had been hospitalized for about a week 
following this incident, but continued to complain of 
headaches as a result of the fall.  This information was 
repeated at the January 1996 hearing.  

The veteran was afforded a VA general medical examination in 
April 1996.  A history of a head injury was not shown.  His 
current complaints included headaches most of the time, 
drowsiness all of the time, confusion, and disorientation.  
His head was normal.  The nervous system examination showed a 
history of a clot removed from the left side of his brain.  
The diagnoses included organic brain syndrome with residual 
subdural clot removed.  

The veteran also underwent a VA psychiatric examination in 
April 1996.  He stated that he had never held a job since he 
had been discharged from military service.  He attributed 
that to an injury in service as a result of slipping and 
hitting his head on a foot locker.  He was also said to have 
had meningitis at that time.  However, the examiner noted 
that the veteran had a subdural hematoma in 1992.  The 
etiology of the subdural was unknown, and the veteran had 
been worse since that time.  He was postoperative for this 
disability.  The subdural was on the left, and the veteran 
had also suffered a left hemiparesis at that time.  The 
veteran was described as having blackouts.  The diagnoses 
were dementia, not otherwise specified, and major depression 
with psychotic features.  The veteran was not felt to be 
competent to handle his own affairs.  

VA treatment records dated from 1997 to 1998 show that the 
veteran has a history of a subdural hematoma.  These records 
do not refer to a head trauma.  

The veteran and his son appeared at a video conference 
hearing before the undersigned member of the Board in January 
1998.  The son testified that the veteran had experienced 
problems with blackouts for as long as he could remember.  He 
also had memory loss and confusion during this entire period.  
He had never held a steady job since discharge from service.  
See Transcript.  

The Board finds that the appellant has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for the residuals of a head injury.  As noted 
above, in order for there to be a well grounded claim for 
service connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus (medical relationship) 
between the inservice disease or injury and the current 
disability.  In this case, the appellant has submitted the 
statement and testimony of [redacted] as evidence that the 
veteran sustained a head injury during service.  In addition, 
the VA treatment records clearly show that the veteran 
sustained a subdural hematoma in April 1992, and that his 
current diagnoses include organic brain syndrome and 
dementia.  However, the appellant has not submitted any 
competent evidence to show that there is any relationship 
between the veteran's fall in service, the April 1992 
subdural, or his current disability.  The service medical 
records are completely negative for a history or treatment 
for any residuals of a fall or head injury.  This includes 
the service medical records concerned with the treatment of 
the veteran's meningitis, which was contemporaneous with the 
veteran's head injury.  Furthermore, although the 
post-service medical records contain many VA examinations and 
treatment records, some of which show complaints of headaches 
and weakness, most of these records do not contain a 
reference to history of a head injury, and only one current 
VA examination notes a history of a head injury in service.  
None of these records relate any of the veteran's symptoms to 
a head injury in service.  None of these records even suggest 
that the veteran's history should be further explored in 
order to determine whether or not he ever sustained a head 
injury that could have resulted in his symptoms.  

The records which mention a head injury include the June 1992 
VA treatment records that note the veteran fell on a recent 
trip to California.  A history of a fall in service was not 
noted.  The June 1993 VA treatment records refer to a history 
of a head injury, but also indicate that this apparently 
occurred in California.  These records are silent for a 
history of a head injury in service.  The only medical 
evidence to contain a reference to a head injury in service 
is the April 1996 VA psychiatric examination.  However, these 
records do not attribute any of the veteran's current 
disabilities to the head injury in service.  The Board 
recognizes the sincere belief of the appellant and the 
veteran that his injury in service is the cause of his 
current disability, but they are not doctors, and are not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is not a single medical opinion of record that 
suggests such a relationship.  Therefore, as there is no 
competent medical evidence of a nexus between the veteran's 
head injury in service and his current disabilities, his 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  As the claim is not well grounded, additional 
consideration on the merits is precluded.  Elkins v. West, 12 
Vet. App. 209 (1999).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

